DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dry etching, does not reasonably provide enablement for wet etching below 100nm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
See Sitrick, 516 F.3d at 999 (“The full scope of the claimed invention must be enabled.”); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) (“That full scope must be enabled . . . .”); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.”); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) (“The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.”).
Undue Experimentation: Wands Factors 
Breadth of claims:
Claim 1 broadly discloses “etching” which would encompass both wet etching and dry etching.
The examiner submits the wet etching would not work below 3 microns (as evidence, see Van Zant pdf).
The examiner submits claims 9 and 17 both disclose gaps of 10nm or smaller, therefore claim 1 would encompass gap less than 100 nanometers (i.e. 1 nanometer) (see MPEP 2164.08: With respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state “a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers” and requires the dependent claim to further limit the subject matter claimed.).  Also claims 17-20 are not bounded. 
Since the claims would encompass wet etching below 100nm, the examiner submits the claims would not be enabled across their entire scope. 

The level of predictability in the art
The examiner submits that the claimed “etching” would encompass both wet and dry etching species. The examiner submits that the wet etching species would inherently involve unpredictable chemical reactions. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: “[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. “  
The amount of direction provided by the inventor
The applicant has not provided any direction regarding the materials used or the wet etches used to selectively etch the different materials.
The existence of working examples
The applicant has not provided any working examples of the materials used or the wet etches used to selectively etch the different materials
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,011,370. Although the claims at issue are not identical, they are not patentably distinct from each other because as noted below the claims would encompass the same subject matter.


Claim 1 of US Patent 11,011,370
Claim 1 of current application
forming an ohmic electrode including Al on a semiconductor 5substrate
forming an ohmic electrode including Al on a semiconductor 5substrate
 forming a SiN film covering the ohmic electrode
forming a SiN film covering the ohmic electrode
forming a first photoresist on the SiN film, the first photoresist having an opening pattern overlapping the ohmic electrode
 forming a first photoresist on the SiN film, the first photoresist having an opening pattern overlapping the ohmic electrode
performing ultraviolet curing of the first photoresist; forming an opening in the SiN film exposed through the opening pattern and causing a surface of the ohmic electrode to be exposed inside the opening
performing ultraviolet curing of the first photoresist; 10forming an opening in the SiN film exposed through the opening pattern and causing a surface of the ohmic electrode to be exposed inside the opening
forming a barrier metal layer on the first photoresist and on the ohmic electrode exposed through the opening; in the opening pattern, forming a second photoresist on a portion of the barrier metal layer that overlaps the opening
forming a barrier metal layer on the first photoresist and on the ohmic electrode exposed through the opening forming a second photoresist in the opening pattern (The examiner understands the current claims would encompass the second photoresist (51) on a portion of the barrier metal layer (41) that overlaps the opening as shown in figure 4b)
performing a heat treatment on the second photoresist and covering the barrier metal layer overlapping the opening with the second photoresist
performing a heat treatment on the second photoresist and covering the barrier metal layer overlapping the opening with the second photoresist
and dry etching the barrier metal layer using the second photoresist
and etching the barrier metal layer using the second photoresist


Claims 2-9 of the current application disclose the same subject matter as claims 2-9 of US Patent 11,011,370.
	
Claim 10 of US Patent 11,011,370
Claim 10 of current application
forming a semiconductor stack on a semiconductor substrate
forming a semiconductor stack on a semiconductor substrate
forming an ohmic electrode including Al on a semiconductor 5substrate
forming an ohmic electrode including Al on a semiconductor 5substrate
 forming a SiN film covering the ohmic electrode
forming a SiN film covering the ohmic electrode
forming a first photoresist on the SiN film, the first photoresist having an opening pattern overlapping the ohmic electrode
 forming a first photoresist on the SiN film, the first photoresist having an opening pattern overlapping the ohmic electrode
 performing a first heat treatment on the first photoresist at a first temperature
 performing a first heat treatment on the first photoresist at a first temperature
performing ultraviolet curing of the first photoresist; forming an opening in the SiN film so as to cause a surface of the ohmic electrode to be exposed inside the opening, the opening overlapping the opening pattern
performing ultraviolet curing of the first photoresist; forming an opening in the SiN film so as to cause a surface of the ohmic electrode to be exposed inside the opening. the opening overlapping the opening pattern
forming a barrier metal layer on the first photoresist and on the ohmic electrode exposed through the opening; in the opening pattern, forming a second photoresist on a portion of the barrier metal layer that overlaps the opening
forming a barrier metal layer on the first photoresist and on the ohmic electrode exposed through the opening forming a second photoresist in the opening pattern
 (The examiner understands the current claims would encompass the second photoresist (51) on a portion of the barrier metal layer (41) that overlaps the opening as shown in figure 4b)
performing a second heat treatment on the second photoresist and covering the barrier metal layer overlapping the opening with the second photoresist
performing a second heat treatment on the second photoresist and covering the barrier metal layer overlapping the opening with the second photoresist
and dry etching the barrier metal layer using the second photoresist wherein the second temperature is higher than the first temperature
and etching the barrier metal layer using the second photoresist wherein the second temperature is higher than the first temperature
(The examiner understands the etching in the current claims would encompass the dry etching)

Claims 11-17 of the current application disclose the same subject matter as claims 11-17  of US Patent 11,011,370.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817